          Case MDL No. 2977 Document 64 Filed 12/29/20 Page 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: BROILER CHICKEN GROWER
ANTITRUST LITIGATION (NO. II)                                                           MDL No. 2977



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO −1)



On December 15, 2020, the Panel transferred 3 civil action(s) to the United States District Court for
the Eastern District of Oklahoma for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, no additional action(s) have been
transferred to the Eastern District of Oklahoma. With the consent of that court, all such actions have
been assigned to the Honorable Robert J. Shelby.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Eastern District of Oklahoma and assigned to
Judge Shelby.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Eastern District of Oklahoma for the reasons stated in the order of December 15, 2020, and, with the
consent of that court, assigned to the Honorable Robert J. Shelby.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Eastern District of Oklahoma. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


      Dec 29, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2977 Document 64 Filed 12/29/20 Page 2 of 2




IN RE: BROILER CHICKEN GROWER
ANTITRUST LITIGATION (NO. II)                                              MDL No. 2977



                  SCHEDULE CTO−1 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.      CASE CAPTION


CALIFORNIA NORTHERN

 CAN         5      20−07049      Mason et al v. Tyson Foods, Inc. et al
